OPINION OF THE COURT
Green, J.
We are here presented with the question whether evidence that is the product of an unlawful search and suppressed for criminal prosecution purposes may be used in an administrative disciplinary proceeding. The matter comes before us in a CPLR article 78 proceeding seeking to annul a determination dismissing petitioner from the Division of State Police.
At approximately 2:30 a.m., two City of Buffalo police officers on routine patrol drove into the rear parking lot of 307 North Street and noticed movement inside a parked car that had not been there earlier. Upon closer inspection, the officers saw petitioner, an off-duty New York State Police Trooper, and another man inside petitioner’s car, and ordered them to get out. The car was searched and a small plastic baggie of marihuana was found inside the console. Petitioner identified himself as a State Trooper and stated that the marihuana belonged to his girlfriend who lived with him. An appearance ticket was issued charging petitioner with unlawful possession of marihuana pursuant to Penal Law § 221.05. Petitioner’s superiors were also advised of the charge and commenced a disciplinary proceeding against him before a State Police Hearing Board. Petitioner was charged with violating State Police regulations by knowingly and unlawfully possessing marihuana and by acting in a manner tending to bring discredit upon the State Police. Petitioner denied the charges. Before the hearing was held, Buffalo City Court granted petitioner’s motion to suppress the marihuana and dismissed the charge against him.
At the administrative hearing, petitioner objected to the admission of the marihuana and to any testimony concerning it. Stating that he was aware of conflicting authority on the issue, the Hearing Officer overruled the objection. Petitioner testified at the hearing that the marihuana belonged to his girlfriend, who had been using the car earlier that day, and that he did not know it was in the car. His testimony was corroborated by his girlfriend. The Hearing Board concluded that their testimony was not credible, found petitioner guilty of all charges and recommended that he be dismissed. Respondent, Thomas A. Constantine, accepted the Board’s findings *188and recommendation and dismissed petitioner, who then commenced this article 78 proceeding.
We annul the determination because it is based upon evidence obtained through an illegal search and seizure. The exclusionary rule applies to administrative as well as to criminal proceedings, and the fruits of an illegal search may not be used to support the imposition of civil penalties (see, People ex rel. Piccarillo v New York State Bd. of Parole, 48 NY2d 76, 81-83; People v McGrath, 46 NY2d 12, 21, cert denied 440 US 972; Matter of Finn’s Liq. Shop v State Liq. Auth., 24 NY2d 647, 661-663, cert denied 396 US 840; People ex rel. Coldwell v New York State Div. of Parole, 123 AD2d 458; Matter of Gaglia v Starr, 59 AD2d 839; Matter of McPherson v New York City Hous. Auth., 47 AD2d 828; Matter of Leogrande v State Liq. Auth., 25 AD2d 225, 231-232, revd on other grounds 19 NY2d 418). In particular, the exclusionary rule proscribes the use of evidence illegally obtained by local police in employment-related disciplinary proceedings (see, Matter of McPherson v New York City Hous. Auth., supra).
The extension of the exclusionary rule to administrative proceedings does not depend upon the "quasi-criminal nature” of the proceeding at issue or upon any showing that the purpose of the police search and the purpose of the subsequent civil proceeding were related. In Piccarillo the Court of Appeals clearly expressed the "simple and direct” rationale for applying the exclusionary rule to administrative proceedings: " 'To the extent that the State, or its agents, can bypass the deterrent effect of the exclusionary rule by using the fruits of an illegal search in a "civil” or "administrative” proceeding, the incentive for enforcement and investigative personnel to exceed constitutional limitations on their activity remains and the effectiveness of the rule as a deterrent is diminished.’ ” (People ex rel. Piccarillo v New York State Bd. of Parole, 48 NY2d, supra, at 81, quoting Matter of Finn’s Liq. Shop v State Liq. Auth., 24 NY2d, supra, at 653.)
The claim that application of the exclusionary rule to this proceeding would have little deterrent benefit is directly at odds with the rationale of Piccarillo (supra). The Court of Appeals, in reaffirming Piccarillo, explained that the exclusionary rule was extended to that proceeding "because we reasoned that the deterrent effect of the rule would be compromised if illegally obtained evidence could be used at an administrative hearing” (People ex rel. Matthews v New York State Div. of Parole, 58 NY2d 196, 203). In Piccarillo, more*189over, the court expressly declined to follow decisions from other jurisdictions holding that the exclusionary rule need not be applied to parole or probation revocation hearings on the ground that exclusion would have little deterrent effect (48 NY2d, supra, at 81, n 6, citing United States ex rel. Sperling v Fitzpatrick, 426 F2d 1161; Matter of Martinez, 1 Cal 3d 641, 463 P2d 734, cert denied 400 US 851; United States v Vandemark, 522 F2d 1019; United States v Farmer, 512 F2d 160, cert denied 423 US 987).
People v McGrath (46 NY2d 12, 21, cert denied 440 US 972, supra) and People v Drain (73 NY2d 107, 110) do not justify a departure from the settled rule that illegally seized evidence may not be used in an administrative proceeding. In both cases the Court of Appeals reaffirmed the principle that evidence obtained illegally is subject to suppression in a criminal prosecution or in a civil disciplinary proceeding where the challenged evidence supplies direct proof of the underlying crime or violation (People v Drain, supra, at 112; People v McGrath, supra, at 21, 31). The court simply held that the illegally seized evidence could subsequently be used to prove the entirely separate offense of perjury, because the deterrent effect of exclusion was negligible and because exclusion would amount to granting "a 'license to commit perjury’ ” (People v Drain, supra, at 112; People v McGrath, supra, at 29). These considerations are not present in this proceeding.
The supposition that courts of other jurisdictions, particularly the Federal courts, might decline to apply the exclusionary rule in this proceeding is not persuasive. If there is a conflict between the lower Federal courts and the New York Court of Appeals, we are bound by the rulings of our highest court (see, United States ex rel. Lawrence v Woods, 432 F2d 1072, cert denied 402 US 983; New York R. T. Corp. v City of New York, 275 NY 258, 265, affd 303 US 573). While the Federal courts may decline to apply the exclusionary rule in an employment-related disciplinary proceeding (see, Burka v New York City Tr. Auth., 747 F Supp 214), we are constrained to follow the consistent, unequivocal holdings of the Court of Appeals prohibiting the use of illegally obtained evidence in administrative proceedings.
In relying on the decisions of other jurisdictions, the dissent overlooks the fact that the application of the exclusionary rule to administrative proceedings rests largely upon our State Constitution and State policy (see, Matter of Patchogue-Med*190ford Congress of Teachers v Board of Educ., 70 NY2d 57, 66; People ex rel. Piccarillo v New York State Bd. of Parole, 48 NY2d, supra, at 82-83). As the court observed in Piccarillo, the "holding that the exclusionary rule proscribes the use of illegally seized evidence at [an administrative] hearing is predicated both upon the recognition that [the] right to be free from unreasonable searches and seizures, guaranteed by both Federal and State Constitutions, remains inviolate and upon the well-established policy in this State prohibiting the use of illegally seized evidence at an administrative proceeding when such evidence is determined by a court to be unavailable in a criminal action” (48 NY2d, supra, at 83).
In applying State constitutional standards, the Court of Appeals has repeatedly emphasized the values of predictability and precision in search and seizure cases (see, People v Keta, 79 NY2d 474; People v Torres, 74 NY2d 224, 228; People v Griminger, 71 NY2d 635, 640; People v Hicks, 68 NY2d 234, 244; People v Johnson, 66 NY2d 398, 407) and the need to provide and maintain " 'bright line’ ” rules to guide judicial review (People v P. J. Video, 68 NY2d 296, 305, cert denied 479 US 1091). The rule against the use of illegally obtained evidence in administrative proceedings is clear and easily applied. In its place the dissent would require a case-by-case inquiry into the purpose of the search, the relationship between the agency seizing the evidence and the agency seeking to use the evidence and the level of egregiousness of the unlawful government conduct. Since a court would have already determined that the evidence may not be used in a criminal action, the inquiry must necessarily be conducted by an administrative agency forced to reach far beyond its area of expertise to a complex area of constitutional law.
Accordingly, the determination dismissing petitioner from the Division of State Police should be annulled.